DETAILED ACTION
Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following addresses applicant’s remarks/amendments dated 18th April, 2022.  Claim(s) 1-11 and 13-19 were amended; No Claim(s) were cancelled, and No Claim(s) were added.  Therefore, Claim(s) 1-20 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant(s) throughout the prosecution of this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 8) with respect to the objection of the specification; have been fully considered and are persuasive based on the amended specification; therefore, the objection has been withdrawn.

Applicant’s arguments (Remarks Pg. 9-10) with respect to the rejection of the Claim(s)  under AlA 35 U.S.C. §§ 102,103; have been fully considered and are persuasive in view of  the amended Claim(s); however, upon further consideration, a new ground(s) of rejection, necessitated by the amendment is made in view of different interpretation of the previously applied references and new prior art as described below. Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ridita; NPL; (Development of an Ultrasound Based 3D Facial Scanning System;  2014 IEEE) in view of Sumarang; NPL; (Ultrasound Time Mapping based Human Face Identification System) Rothberg (US 2015/0032002 A1) in view of Chen (US 2017/0285155 A1), and Claim(s) 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Ridita; in view of Sumarang; in view of Rothberg; in view of Chen; as applied to Claim(s) 1 above, and further in view of Kumar (US 2019/0370529 A1).

Applicant’s arguments (Remarks Pg. 11), with respect to the objection of Claim(s) 10-12 and 16-20 have been considered but are not persuasive.  Applicant has stated that “Claims 10-12 and 16-20 are objected to for being dependent upon a rejected base claim. See id. at pp. 13-14. As shown above, claims 10-12 and 16-20 are now dependent upon amended independent claim 1, which is patentable for the reasons discussed above. Accordingly, withdrawal of these objections is respectfully requested”.
Examiner respectfully disagrees.  The Examiner maintains that Prior art of Ridita; in view of Sumarang; in view of Rothberg; in view of Chen discloses and render obvious the limitations of Claim 1; therefore, Claim 1 remains unpatentable although Claim(s) 10-12 and 16-20 remain objected to for containing allowable subject matter.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ridita; NPL; (Development of an Ultrasound Based 3D Facial Scanning System;  2014 IEEE) in view of Sumarang; NPL; (Ultrasound Time Mapping based Human Face Identification System; 2011 International Conference on Instrumentation, Communication, Information Technology and Biomedical Engineering 8-9 November 2011, Bandung, Indonesia) in view of Rothberg (US 2015/0032002 A1) in further view of Chen (US 2017/0285155 A1).
Referring to Claim 1, Ridita teaches an electronic device (inherent “computer”; Pg. 1, Col. 1, Paragragh 3, Line 2; I. INTRODUCTION) , comprising:
an ultrasound device (Fig. 1. MINI-A Electrostatic Ultrasonic Sensor) that electronically scans (Pg. 1, Col. 2, Ultrasound: Electrostatic ultrasonic transducers are used for the detection and generation of ul1rasonic waves [6]) ultrasonic waves (Pg. 1 Col. 1, paragraph 5, Lines 1-2; wherein, “Electrostatic ultrasonic transducers are used for the detection and generation of ultrasonic waves”; and Pg. 2, Col. 2, Paragraph 3, Lines 1-3; wherein, “data were collected in the form of voltage readings that corresponded to the distance of the sensor from the focus point of the ultrasound wave to the face”) over a face (Abstract; wherein, “ultrasound transceiver was used to scan the faces […]”)
 Although Ridita teaches an ultrasound based 3d facial scanning system wherein, “some facial recognition algorithms identify face by extracting landmarks or features and create matching features. Other algorithms normalize numerous face images, compress 1he face data, and save them as 1tnages that are useful for face detection” Pg. 1, Col. 1, Line 39-Col. 2, Lines 3; and “Electrostatic ultrasonic transducers are used for the detection and generation of ul1rasonic waves [6]” Col. 2, Lines 27-28, Ridita doesn’t explicitly teach performing a facial recognition based on reflections from the face by electronically scanning ultrasonic waves over the face.
Sumarang teaches performing a facial recognition (Pg. 2, Col. 2, Paragraph 6, Lines 1-4; III. ULTRASOUND TRANSDUCER FEATURES; wherein, “It has been shown that the development and implementation of face recognition using ultrasound transducer is possible. Facial Feature Extraction has been implemented to increase identification rate”) based on reflections from the face by electronically (Pg. 1, Col. 1, Paragraph 1, Lines 17-21; Abstract; wherein, “The matrix data in 15 x 15 has been composed from the signal reflection from the face, thus this reflection also represents the distance of the sensor and the object. Later, the matrix data were analyzed using ANN and conventional template matching to identify the person/object by electronically”) scanning ultrasonic waves over a face (Pg. 2, Col. 2, Paragraph 2, Lines 1-3; III. ULTRASOUND TRANSDUCER FEATURES; wherein, “Ultrasound transducer is a device that transmits sound wave above 20 kHz frequency, utilizing it to convert acoustic energy into electricity and vice versa”).
Furthermore, Rothberg teaches electronically scanning ultrasonic waves over the face ([0007]; inherent via a complete ultrasound-on-a-chip containing all transducers and electronics to perform collection and processing of ultrasound signals).
Chen teaches also teaches electronically scanning ultrasonic waves ([0021]; inherent via an ultrasound-on-a-chip device (100 of Fig. 1) employed within an ultrasound probe (housing) to perform ultrasound imaging).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ridita to have an ultrasound based 3d facial scanning system  that performs a facial recognition based on reflections from the face by electronically scanning ultrasonic waves over the face as taught by Sumarang, Rothberg and Chen for purpose of having biometric application with face recognition solely on computer vision domain using ultrasound transducer; thereby, providing high-intensity focused ultrasound with multi-level pulsing circuit and a symmetric switch coupling the hi-polar, multi-level pulsing circuit to receive circuitry; thereby, having high quality ultrasound scanning with faster frame rates in a compact device; and further, enabling effective low costs in production.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
	
Referring to Claim 2, Chen teaches the ultrasound device comprises the ultrasound-on-a-chip device (100 of Fig. 1) that is disposed within the housing and that receives the reflections that have passed through the housing ([0021]; wherein, “The ultrasound-on-a-chip device may be employed within an ultrasound probe to perform ultrasound imaging, therapy (e.g., high intensity focused ultrasound (HIFU)), or both. […] The circuitry may include pulsing circuits which generate electrical pulses used to drive the ultrasonic transducers of the ultrasound-on-a-chip device to generate ultrasound signals appropriate for imaging and/or HIFU”).

Referring to Claim 3, Ridita teaches the electronic device (Fig. 4. complete automated experimental set up Pg. 2, Right Col.) of Claim 1 further  comprising:
a housing (Fig. 4. complete automated experimental set up Pg. 2, Right Col.) wherein;
the ultrasound device (of Fig. 1. MINI-A Electrostatic Ultrasonic Sensor) is disposed within the housing (complete automated experimental set up in Fig. 4. Pg. 2, Right Col). 

Referring to Claim 4, Ridita teaches the electronic device of Claim 3; however, Ridita doesn’t explicitly teach wherein the ultrasound device is an ultrasound-on-a-chip device comprised of: ultrasound transducers; electronic circuitry that transmit and receive signals from the ultrasound transducers.
Rothberg teaches a complete ultrasound-on-a-chip containing all transducers and electronics to perform collection and processing of ultrasound signals ([0007]).
Chen teaches ultrasound device is an ultrasound-on-a-chip device ([0021]; [0027]; 100 of Fig. 1) comprised of:
ultrasound transducers ([0027]; 1011-101N of Fig. 1);
electronic circuitry ([0027]; 1021-102N of Fig. 1; wherein, circuitry channels 1021-102N may be electrically connected to a respective capacitive ultrasonic transducer 1011-101N) that transmit and receive signals from the ultrasound transducers ([0029]; wherein, 1021-102N  may include transmit circuitry, receive circuitry, or both.  The transmit circuitry may include transmit decoders 1051-105N  coupled to respective pulsing circuits 1031-103N  . The pulsing circuits 1031-103N  may control the respective ultrasonic transducers 1011-101N  to emit ultrasound signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ridita to have an ultrasound based 3d facial scanning system with an ultrasound-on-a-chip device comprised of: ultrasound transducers; electronic circuitry that transmit and receive signals from the ultrasound transducers as taught by Rothberg and Chen for purpose of providing high-intensity focused ultrasound with multi-level pulsing circuit and a symmetric switch coupling the hi-polar, multi-level pulsing circuit to receive circuitry; thereby, having high quality ultrasound scanning with faster frame rates in a compact device; and further, enabling effective low costs in production.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 5, Ridita teaches the electronic device of Claim 3, wherein the ultrasound device transmits the ultrasonic waves, through air (inherent through experimental set up), to the face, and receives through air, reflected waves through air (inherent through experimental set up), the reflected waves corresponding to the reflections of the ultrasonic waves transmitted through air and reflected from the face (Fig. 4 shows the complete automated experimental set up where the manikin is at a distance from the sensor and data were collected in the form of voltage readings that corresponded to the distance of the sensor from the focus point of the ultrasound wave to the face).

Referring to Claim 6, Ridita is silent to disclosing a memory device that stores a reflection pattern corresponding to a known face of a person, electronic circuitry that compares the reflection pattern stored in the memory device to a pattern corresponding to the reflections received by the ultrasound device; however, Ridita does teach “data were collected in the form of voltage readings that corresponded to the distance of the sensor from the focus point of the ultrasound wave to the face” (Pg. 2, Right Col. Paragraph 3); “facial scanning results for the two manikins are shown in Figs.6 and 7. The features of the two faces such as nose and mouth are visible in the 3D volume data” (Pg. 3, Left Col. Paragraph 2; Fig. 5-6).  Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Ridita would inherently have disclosing a memory device that stores a reflection pattern corresponding to a known face of a person, electronic circuitry that compares the reflection pattern stored in the memory device to a pattern corresponding to the reflections received by the ultrasound device, in order to get the predicted results in the experiment.

Referring to Claim 7, Ridita teaches the ultrasound device comprises a transmitter (ultrasound transceiver (transmitter/receiver)) that transmits a pattern corresponding to reflections “, The plot of the ultrasound sensor output as its distance to the metal plate increased in steps of 1 mm is shown in Fig.5. The results indicate that there is a linear relationship between sensor output and the object's distance to the sensor.” “The facial scanning results for the two manikins are shown in Figs.6 and 7. The features of the two faces such as nose and mouth are visible in the 3D volume data.” (Pg. 3, Left Col-Right Col.); (V. RESULTS AND DISCUSSION Pg. 3, Left Col. Paragraph 2; Fig. 5-6).
However, Ridita doesn’t explicitly teach the patterns are transmitted to an external processor coupled to an external memory device, and the ultrasound device determines whether the pattern corresponding to the reflections matches a pattern stored in the external memory device.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Ridita would have inherently transmitted patterns to an external processor coupled to an external memory device, and the ultrasound device determines whether the pattern corresponding to the reflections matches a pattern stored in the external memory device since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.   Radita’s experiments yielded results is evidence that pattern data would have been processed by a processor.

Referring to Claim 8, Rothberg teaches the ultrasound transducers operate in a plurality of frequency ranges ([0215]); Fig. 11; wherein, “the waveform generator 1008 may be configured to produce different kinds of waveforms […] the waveform generator 1008 may include registers 1102, 1104, and 1106. Register 1102 may store one or more values relating to a desired rate of change of the frequency of the generated waveform, i.e., the chirp rate, r.” therefore the different kinds of waveforms are the plurality of frequency ranges), and the electronic circuitry enables a user to select an operating frequency within a selected one of the plurality of frequency ranges ([0215]; wherein, register 1104 may store one or more values relating to an initial frequency of the waveform, f.sub.O. Register 1106 may store one or more values relating to an initial phase of the waveform, .theta..sub.O. Thus, the waveform generator 1008 may be programmable, allowing for three degrees of freedom by allowing the registers 1102, 1104, and 1106 to be set).

Referring to Claim 9, Chen  teaches the electronic circuitry controls the ultrasound transducers to perform an initial lower-resolution scan at a relatively lower frequency and a subsequent higher-resolution scan at a relatively higher frequency ([0075]; enhanced spatial resolution).

Claim(s) 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Ridita; in view of Sumarang; in view of Rothberg; in further view of Chen; as applied to Claim(s) 1 above, and further in view of Kumar (US 2019/0370529 A1). 
Referring to Claim 13, Ridita teaches the electronic device of claim 3, however, Ridita doesn’t explicitly teach the electronic device is a smartphone device, and the ultrasound device comprises an ultrasound-on-a-chip device.
Rothberg teaches a complete ultrasound-on-a-chip containing all transducers and electronics to perform collection and processing of ultrasound signals ([0007]).
Chen teaches an ultrasound-on-a-chip device(100 of Fig. 1) may be employed within an ultrasound probe (housing) to perform ultrasound imaging ([0021]).
Kumar teaches a smartphone device (Abstract mobile device; [0031], mobile devices include mobile telephones or smart phones )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Ridita, to be a smart phone as thought by Kumar for purpose of providing and electric device small enough to be handheld.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 14, Kumar teaches a memory device that stores a reflection pattern corresponding to a user; and electronic circuitry compares the reflection pattern stored in the memory device to a pattern corresponding to the reflections received by the ultrasound device ([0039]; wherein, “In some embodiments, the images and/or image data (e.g., feature vector data from the images) from the enrollment process are used to generate templates in device 100. The templates may be stored, for example, in a template space in memory 106 of device 100”) wherein the electronic circuity determines whether the user is authorized to access restricted functions of a processor of the smartphone device ([0040]; wherein, “SEP 112 may then compare the separate image characteristics with stored templates for each type of image to generate an authentication score (e.g., a matching score or other ranking of matching between the user in the captured image and in the stored templates) for each separate image. The authentication scores for the separate images (e.g., the flood IR and depth map images) may be combined to make a decision on the identity of the user and, if authenticated, allow the user to use device 100 (e.g., unlock the device)”).

Referring to Claim 15, Rothberg teaches the ultrasound device operates in at least one frequency range selected from a group consisting: 50 kHz to 100 kHz, 100 kHz to 200 kHz, 200 kHz to 300kHz, 300 kHz to 400 kHz, and 400 kHz to 500 kHz ([0342]; wherein, “cavity dimensions and/or the membrane thickness of any membrane overlying the cavity may impact the frequency behavior of the membrane, and thus may be selected to provide a desired frequency behavior (e.g., a desired resonance frequency of the membrane). For example, it may be desired in some embodiments to have an ultrasonic transducer with a center resonance frequency of between approximately 20 kHz and approximately 200 MHz, between approximately 1 MHz and approximately 10 MHz, between approximately 2 MHz and approximately 5 MHz, between approximately 50 kHz and approximately 200 kHz, of approximately 2.5 MHz, approximately 4 MHz, any frequency or range of frequencies in between, or any other suitable frequency”).

Allowable Subject Matter
Claim(s) 10-12 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
Claim(s) 10 is allowable for disclosing “the housing comprising a display screen, the ultrasound device scans the face by transmitting ultrasonic waves through the display screen, and the electronic circuitry controls the ultrasound transducers to perform a calibration operation that determines transmission and reception artifacts due to irregularities of the display screen”.  The closest related prior art of reference, Kumor (US 2019/0370529 A1), teaches the housing (100)  includes a display screen (108).    
However, Kumor does not remedy the deficiencies as claimed because the claimed invention requires “the ultrasound device scans the face by transmitting ultrasonic waves through the display screen, and the electronic circuitry controls the ultrasound transducers to perform a calibration operation that determines transmission and reception artifacts due to irregularities of the display screen”.  The closest related prior art of reference” instead Kumor captured facial by camera 102 which is not located within the display 108.  (See Fig. 1).  Therefore, these limitations, in combinations in the claims, were not found in the prior art.

Claim(s) 11-12 are allowable for their direct and/or indirect dependency to Claim 10.

Claim(s) 16 is allowable for disclosing “the ultrasound-on-a-chip device further comprises: an array of ultrasound transducers that faces an internal surface of a display screen of the smartphone device, and electronic circuitry that is coupled to the array, wherein the electronic circuity transmit signals to and receives signals from the ultrasound transducers”.  The closest related prior art of reference, Chen (US 2017/0285155 A1), teaches ultrasound-on-a-chip device ([0021]; 100 of Fig 1) is comprised of: an array of ultrasound transducers (1011-101N), and electronic circuitry (1021-102N) coupled to the array to transmit signals to the ultrasound transducers and receive signals from the ultrasound transducers ([0027]).    
However, Chen does not remedy the deficiencies as claimed because the claimed invention requires “ultrasound-on-a-chip device to comprise the array of ultrasound transducers that faces an internal surface of the display screen” instead Chen employs the ultrasound-on-a-chip device within an ultrasound probe to perform ultrasound imaging.  (See [0021]).  Therefore, these limitations, in combinations in the claims, were not found in the prior art.
Claim(s) 17-20 are allowable for their direct and/or indirect dependency to Claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is 571-272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIE M NDURE/Examiner, Art Unit 3645




/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645